Vinje, C. J.
The defendant claims that there is no evidence to show that he knowingly rented the room for the *447purpose of prostitution, and that since it was not rented nor used for such a purpose no offense was committed.
It is quite clear that the defendant believed when he rented the room that it was to be used for the purpose of prostitution. He brought them a basin of water and a towel and told them to hurry because the detectives were in the neighborhood. From the whole conversation the jury could legitimately draw the inference that defendant supposed the room'was to be used for the purpose of prostitution. He therefore knowingly offered it for such a purpose. Proof of knowledge under such circumstances must generally be circumstantial. Haffner v. State, 176 Wis. 471, 187 N. W. 173.
The statute does not require that an act of prostitution must be accomplished or even contemplated by the lessee in order to constitute an offense oñ the part of the lessor. One who knowingly offers a room for the purpose of prostitution commits an offense under the statute. The defendant did that, and it is quite immaterial that the act was not accomplished or even intended by the lessee. The offense is complete when a room is offered with the intent on the part of the one who offers it that it shall or may be used for the purpose of prostitution. The defendant did everything that could be done by him to assist in an illegal act. The statute is broad enough to prohibit such aid. It puts a ban upon knowingly aiding in the commission of such offenses by offering a place where they may be committed.
By the Court. — Judgment affirmed.